Name: Commission Regulation (EEC) No 4209/88 of 21 December 1988 fixing, for the 1989 fishing year, the overall foreseeable level of imports for the products subject to the Supplementary Trade Mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: Europe;  trade policy;  international trade
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 370/27 COMMISSION REGULATION (EEC) No 4209/88 of 21 December 1988 fixing, for the 1989 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 546/86 laying down detailed rules for applying the supplementary trade mechanism to fishery products ('), as amended by Regulation (EEC) No 237/87 (2), and in par ­ ticular Articles 2 and 3 thereof, Whereas Article 2 of Regulation (EEC) No 546/86 provides, in respect of a number of fishery products imported into Spain and Portugal, for the definition, in accordance with a specific method, of an overall foresee ­ able level of imports, distinguishing for each product an intra-Community share established in accordance with paragraph 3 of the said Article 2 ; Whereas, for the purposes of the application of Regula ­ tion (EEC) No 54)6/86, the overall foreseeable level of imports and the intra-Community share relating thereto should be fixed for the 1989 fishing year and for each of the products concerned, dividing die share into four quar ­ terly instalments in accordance with Article 3 of Regula ­ tion (EEC) No 546/86 ; Article 1 For each of the fishery products imported into Spain and Portugal, the overall foreseeable level of imports and the intra-Community share relating thereto, divided into four quarterly instalments, are hereby fixed for 1989 as set out in the Annex., Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 47. (2) OJ No L 25, 28 . 1 . 1987, p. 13. No L 370/28 Official Journal of the European Communities 31.-12. 88 ANNEX Overall level of imports, intra-Community share and quarterly instalments of Article 2 and 3 of Regulation (EEC) No 546/86 A. Concerning Spain 1 . Imports from other Member States (tonnes) CN code Description Overall levelof imports Intra-Community share increase by 1 5 % Quarterly instalment 1 2 3 4 0302 50 10 ex 0302 50 90 0302 69 35 ex 0304 10 99 ex 0302 69 65 ex 0304 10 99 0302 69 85 ex 0302 69 95 ex 0304 10 99 ex 0304 10 31 ex 0305 62 00 0305 69 10 ex 0306 24 90 ex 0307 91 00 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled Hake of the species Merluccius merluccius, fresh or chilled Blue whiting (Micromesistius poutassou or Gadus poutassou), fresh or chilled Horse mackerel (Trachurus trachurus), fresh or chilled Fillets of certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, non-dried, salted or in brine Spinous spider crab, live Venus clams, live, fresh or chilled 8 280 14 595 1 250 390 6 500 22 690 2 750 . 60 800 2 620 12 185 60 405 4 600 5 970 2 300 50 370 815 1 530 15 100 1 380 1 375 300 9 100 995 3 075 15 100 1 060 1 790 415 10 600 340 4 610 15 100 920 1 375 725 7 500 470 2 970 15 105 1 240 1 430 860 23 170 2. Imports from Portugal (tonnes) CN code Description Overall levelof imports Intra-Community share increase by 15% Quarterly instalment 1 2 3 4 ex 1604 13 10 ex 1604 20 50 ex 1902 20 10 Preserves and stuffed pasta (whether or not cooked or otherwise prepared) containing sardines of the species Safdina pilchardus 717 825 206 206 206 207 B. Concerning Portugal Imports from other Member States (tonnes) CN code Description Overall levelof imports Intra-Community share increase by 15% Quarterly instalment 1 2 3 4 0306 13 90 Other shrimps, frozen 1 250 405 101 101 101 102